Name: Commission Regulation (EC) No 80/2003 of 17 January 2003 amending Regulation (EC) No 175/2001 as regards certain mixtures of certain varieties of walnuts in shell, officially defined by the producing country
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|32003R0080Commission Regulation (EC) No 80/2003 of 17 January 2003 amending Regulation (EC) No 175/2001 as regards certain mixtures of certain varieties of walnuts in shell, officially defined by the producing country Official Journal L 013 , 18/01/2003 P. 0005 - 0006Commission Regulation (EC) No 80/2003of 17 January 2003amending Regulation (EC) No 175/2001 as regards certain mixtures of certain varieties of walnuts in shell, officially defined by the producing countryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1881/2002(2), and in particular Article 2(2) thereof,Whereas:(1) Commission Regulation (EC) No 175/2001 of 26 January 2001 laying down the marketing standard for walnuts in shell(3) allows, across all quality classes, walnuts of several varieties to be mixed in the same package, providing the mixture is officially defined by the producing country.(2) The French authorities have informed the Commission that they have officially defined several mixtures of varieties, called "Noix de Grenoble" and "Noix du PÃ ©rigord", applicable to both fresh and dry walnuts. The United States authorities have informed the Commission that they have defined a mixture of varieties called "California walnuts", applicable to dry nuts.(3) Notwithstanding the existence of other mixtures of walnut varieties officially defined elsewhere, the characteristics of these mixtures should be detailed in Regulation (EC) No 175/2001, in order to avoid any discrepancies in its interpretation and application.(4) Regulation (EC) No 175/2001 should be amended to this effect.(5) The Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 175/2001 shall be amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 285, 23.10.2002, p. 13.(3) OJ L 26, 27.1.2001, p. 24.ANNEXThe Annex to Regulation (EC) No 175/2001 shall be amended as follows:1. In Title II (Provisions concerning quality), point B (Classification) shall be amended as follows:a) in point (i), the first subparagraph shall be replaced with the following text:"Walnuts in shell in this class must be of superior quality. They must have the characteristics of the variety or of the mixture of certain varieties officially defined by the producing country(1) and specified in the marking."b) in point (ii), the first subparagraph shall be replaced with the following text:"Walnuts in shell in this class must be of good quality. They must be characteristic of the variety, of a commercial type or of a mixture of certain varieties officially defined by the producing country(2) and specified in the marking."2. The following text shall be added:"Appendix IIINON-EXHAUSTIVE LIST OF MIXTURES OF CERTAIN VARIETIES, OFFICIALLY DEFINED BY THE PRODUCING COUNTRY, WITHIN THE MEANING OF POINTS II.B(i) and II.B(ii) OF THE ANNEX1. "Noix de Grenoble"- for dry and fresh walnuts, a mixture of the following varieties: Franquette, Mayette, Parisienne;2. "Noix du PÃ ©rigord"- for dry walnuts, a mixture of the following varieties: Marbot, Franquette, Corne;- for fresh walnuts, a mixture of the following varieties: Marbot, Franquette;3. "California walnuts"- for dry walnuts, a mixture of the following varieties: Amigo, Adams, Ashley, Payne, Eureka, Hartley, Serr, Chandler, Chico, Gustine, Lompoc, Midland, Pedro, Pioneer, Sunland, Tehama, Tulare, Vina, Poe, Carmello, Cascade, Concha, Ehrhardt, Franquette, Howe, Howard, Idaho, Marchetti, Mayette, Meylan, Plancentia, Sharkey, Sinensis, Trinta, Waterloo, Westside."(1) A non-exhaustive list of mixtures of certain varieties, officially defined by the producing country, is given in Appendix III.(2) A non-exhaustive list of mixtures of certain varieties, officially defined by the producing country, is given in Appendix III.